       Case:
        Case3:20-cv-00475-jdp
             MDL No. 2738 Document
                              Document
                                    2408
                                       #: 3 Filed
                                             Filed:
                                                  07/02/20
                                                    07/02/20Page
                                                             Page11
                                                                  ofof
                                                                     22




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                            MDL No. 2738



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO −218)



On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 1,979 additional action(s) have
been transferred to the District of New Jersey. With the consent of that court, all such actions have
been assigned to the Honorable Freda L. Wolfson.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey and assigned to Judge
Wolfson.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
of that court, assigned to the Honorable Freda L. Wolfson.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



     Jul 02, 2020                                     FOR THE PANEL:



                                                      John W. Nichols
                                                      Clerk of the Panel


           TRUE AND CERTIFIED COPY
                  Daniel Murphy
               2:16 pm, Jul 02 2020
    Case:
     Case3:20-cv-00475-jdp
          MDL No. 2738 Document
                           Document
                                 2408
                                    #: 3 Filed
                                          Filed:
                                               07/02/20
                                                 07/02/20Page
                                                          Page22
                                                               ofof
                                                                  22




IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                 MDL No. 2738



                 SCHEDULE CTO−218 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.       CASE CAPTION


DISTRICT OF COLUMBIA

  DC        1       20−01549      CAMPBELL v. JOHNSON & JOHNSON et al
  DC        1       20−01552      DAVIS v. JOHNSON & JOHNSON et al

NEW YORK EASTERN

  NYE       1       20−02419      Worsley v. Johnson & Johnson et al

NEW YORK SOUTHERN

  NYS       1       20−03879      Vera et al v. Johnson & Johnson et al

WISCONSIN WESTERN

 WIW        3       20−00475      Ross, Carol v. Johnson & Johnson et al
